Name: 2010/657/EU: Commission Decision of 28Ã October 2010 on the financing of emergency measures concerning rabies in north-east Italy (notified under document C(2010) 7379)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  EU finance;  Europe
 Date Published: 2010-10-30

 30.10.2010 EN Official Journal of the European Union L 285/33 COMMISSION DECISION of 28 October 2010 on the financing of emergency measures concerning rabies in north-east Italy (notified under document C(2010) 7379) (2010/657/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 8(2) thereof, Whereas: (1) Decision 2009/470/EC provides that where a Member State is directly threatened by the occurrence or the development, in the territory of a third country or Member State, of one of the diseases listed in Annex I to that Decision, it may be decided to adopt measures appropriate to the situation and to grant a Union financial contribution towards the measures deemed particularly necessary for the success of the actions undertaken. (2) Rabies is an animal disease that mainly affects wild and domestic carnivores and has serious public health implications. It is one of the diseases listed in Annex I to Decision 2009/470/EC. (3) In recent years, the Union has co-financed programmes for the oral immunisation of wild carnivores, which are the reservoir of that disease, and they have resulted in a favourable situation in most Member States with a drastic reduction in the number of cases of rabies in wild and domestic animals and the disappearance of human cases. (4) Italy has been considered a rabies free country since 1997. However, in October 2008 in the region of Friuli Venezia Giulia, one case of rabies was detected, followed by eight new cases in the same region. In 2009, the sylvatic rabies spread also to the Veneto region. By the end of 2009, 35 cases were detected in Friuli Venezia Giulia and 33 cases in Veneto. (5) Neighbouring Member States have expressed concern that their territories are threatened by the rabies situation in north-east Italy. (6) Accordingly, emergency measures are necessary to prevent the further spread of the disease in Italy, as well as the spread to the neighbouring Member States of Austria and Slovenia, and to reinforce the efforts to eradicate the disease as soon as possible. (7) On 9 December 2009, Italy submitted to the Commission an emergency plan for the oral vaccination of foxes, Rabies control programme in the regions of north-east Italy  Special vaccination plan for foxes. The plan was found to be acceptable and it is therefore appropriate that certain measures receive Union financing. A Union financial contribution should therefore be granted for its implementation. (8) The Union financial contribution should be paid on the basis of the official request for reimbursement submitted by Member States and supporting documents referred to in Article 7 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. (2) (9) Taking into account the urgency to implement the extended vaccination plan in order to prevent spread to other Member States it is justified that Union financial contribution is made available from 9 December 2009 when the plan was submitted to the Commission for financing. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Rabies control programme in the regions of north-east Italy  Special vaccination plan for foxes (the plan) submitted by Italy on 9 December 2009 is hereby approved for the period from 9 December 2009 to 31 December 2010. Article 2 1. The Union may grant a financial contribution for the plan at the rate of 50 % of the costs incurred by Italy for: (a) the carrying out of laboratory tests for: (i) the detection of rabies antigen or antibodies; (ii) the isolation and characterisation of rabies virus; (iii) the detection of biomarker; (iv) the titration of vaccine baits; (b) the purchase and distribution of oral vaccine plus baits and the purchase and administration to livestock of parenteral vaccines for the plan. However, the Union financial contribution for the costs referred to in points (a) and (b) shall not exceed EUR 2 300 000. 2. The maximum amount of the costs to be reimbursed to Italy for the plan shall, on average, not exceed: (a) for a serological test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test; (c) for a fluorescent antibody test (FAT) EUR 12 per test; (d) for a polymerase chain reaction test (PCR) EUR 10 per test; (e) for the purchase of oral vaccine plus baits EUR 0,4 per dose; (f) for the purchase of parenteral vaccine EUR 1 per dose; (g) for the vaccination of livestock EUR 1,50 per animal. 3. The costs for carrying out the laboratory tests referred to in paragraph 1, point (a) shall include: (a) the costs paid for the purchase of test kits, reagents and all consumables used to carry out the tests; (b) the costs paid for staff specifically allocated, entirely or in part, for carrying out the tests; (c) a maximum of 7 % of overheads of the total sum of the costs referred to in points (a) and (b). Article 3 1. The Union financial contribution for the plan shall be granted provided that Italy: (a) implements the plan in accordance with the relevant provisions of Union law, including rules on competition, the award of public contracts and State aid; (b) submits a final report to the Commission, in accordance with the Annexes, by 30 April 2011 at the latest on the technical execution of the plan accompanied by evidence justifying the costs paid and the results attained during the period from 9 December 2009 to 31 December 2010; (c) implements the plan efficiently. 2. In the event that Italy does not comply with the conditions laid down in paragraph 1, the Commission shall reduce the Union financial contribution, taking into account the nature and gravity of the non-compliance and the financial loss incurred by the Union. Article 4 This Decision shall apply from 9 December 2009. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. ANNEX I The technical report referred to in Article 3(1)(b) shall include at least the following: A. Vaccination I. Reporting Period II. Number of rabies vaccine baits distributed III. Number of livestock animals and herds vaccinated by region IV. Number of baits distributed by aircraft V. Number of baits distributed manually VI. Maps showing the coverage of the territory with baits and the lines along which the baits were distributed (aerial and manually) B. Monitoring Virological tests Serological tests Tetracycline marker detection Region Species Test type Number of animals tested Positive Test type Number of animals tested Positive (cut-off value: ¦ IU/ml) Test type Number of animals tested Positive C. Technical evaluation of the situation and difficulties faced ANNEX II The financial report referred to in Article 3(1)(b) shall include at least the following: Measures eligible for co-financing Laboratory tests Region Type of tests Number of animals tested Number of tests carried out Cost of tests carried out (in EUR) Detection of rabies antigen FAT 0 0,00 PCR other (please specify) Detection of rabies antibodies Virus Neutralisation other (please specify) Characterisation of rabies virus Sequencing other (please specify) Biomarker Titration of vaccine baits Total 0 0 0,00 Vaccines & baits Region Type of tests Number of animals Number of vaccines doses and baits Cost of purchase and distribution/administration (in EUR) Oral vaccine Purchase Distribution Parenteral vaccine Purchase Administration Total 0 0 0,00 I certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of Commission Decision 2010/657/EU,  all supporting documents relating to the expenditure are available for inspection, notably to justify the level of compensation for animals,  no other contribution from the Union was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  the programme was executed in accordance with the relevant Union legislation, in particular the rules on competition, the award of public contracts and State aid,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: ¦ Name and signature of operational director: ¦